PER CURIAM.
We agree with the trial court that the City Council of Sweetwater lacks power, without a vote of the electorate, to alter the existing authority of the Mayor over the police chief of the municipality. Art. VIII, § 6(e), Fla. Const, of 1968 (incorporating Art. VIII, § ll(l)(g), Fla. Const, of 1885, as amended); Art. V, § 5.03, Metropolitan Dade County Charter; §§ 168.01, 166.01-.02,166.05, Fla.Stat. (1955); see also § 166.021(3)(b), (4), Fla.Stat. (1985). Accordingly, the judgment below enjoining the enforcement of Emergency Ordinance Number 1621 is
Affirmed.*

 The time for filing a motion for rehearing is reduced to five days from this date.